Citation Nr: 1826537	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  15-04 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to February 2005 and from March 2005 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2018, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the proceedings is associated with the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

The Veteran was diagnosed with obstructive sleep apnea in May 2011.  In his February 2018 hearing, the Veteran testified that he began experiencing sleep apnea symptoms while on active duty.  In March 2018, the Veteran submitted a buddy statement from a fellow service member which stated that the friend had lived with the Veteran while deployed and had heard the Veteran snoring and gasping for air and waking himself up numerous times.  The Board notes that the Veteran has not been afforded a VA examination to determine the etiology of his diagnosed sleep apnea.  After review of the claims file, the Board finds that there is sufficient evidence to warrant a VA examination for the Veteran's claim for service connection for asthmatic bronchitis.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, remand is warranted in order to schedule the Veteran for an appropriate VA examination in accordance with McClendon.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran.

2.  Contact the Veteran and request him to identify and authorize VA to obtain any relevant private medical treatment records for his sleep apnea.  

3.  Thereafter, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of his diagnosed obstructive sleep apnea.  The claims file, including a copy of this Remand, must be made available to the examiner for review.  All necessary tests and studies should be accomplished, and the Veteran's assertions should be reported in detail.  The examination report must include a complete rationale for all opinions expressed.

The examiner is asked to address whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed obstructive sleep apnea is as likely as not (50 percent probability or greater) a result of the Veteran's service, or is etiologically related to some incident of the Veteran's service, or had its onset in service and has been chronic since service?

The examiner must provide a complete rationale on which his/her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

The examiner is asked to address the Veteran's statements in support of his claim, including his February 2018 hearing testimony, and the lay statements of evidence.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.

4.  After ensuring compliance with the development requested above, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

